Johnson, Judge:
The merchandise involved in this case consists of an Arriflex 16-millimeter motion-picture camera and parts, imported from Western Germany on or about August 30, 1958. The merchandise was invoiced and entered at various unit values totaling DM 5,956.50 and was appraised as entered.
When this case was called for trial, the plaintiff appeared in person, and counsel for the Government stated:
Mbs. Ziff : Tour Honor, this is a case involving Airoflex [sic] 16-millimeter motion picture camera and accessories.
The importer is appearing personally without counsel, and having checked with the examiner, it now appears that the matter is subject to stipulation. We would wish to enter into a stipulation.
The issue is whether the entered value or the lower value should constitute the appraised value of the merchandise, and based upon information received subsequent to appraisement, we are willing to stipulate that the proper appraised value of this merchandise is 3,930 Dutch [sic] marks for the Airoflex [sic] camera 16-millimeter, NR-7374, and the entered unit value for all other items, all of which, including the Airoflex [sic] camera, are less 32y2 per cent discount, plus 80 cents, cost of packing.
Mb. Mathewson : So agreed.
On the record presented, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as added by section 2 of the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise involved herein, and that such value is DM 3,930 for the Arriflex 16-millimeter motion-picture camera, and the unit entered values for all other *563items, all of which, including the camera, are less 32% per centum discount, plus 80 cents, cost of packing.
Judgment will be rendered accordingly.